Name: Commission Regulation (EEC) No 1445/92 of 2 June 1992 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  distributive trades
 Date Published: nan

 Official Journal of the European Communities No L 152/134. 6. 92 COMMISSION REGULATION (EEC) No 1445/92 of 2 June 1992 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 81 6/92 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 3536/91 (3), as amended by Regulation (EEC) No 1 192/92 (4), limited the quantity of skimmed-milk powder released for sale to that taken into storage in Spain or Ireland before 1 August 1990 ; Whereas, in view of the quantity still available and the market situation that date should be amended to 1 October 1990, and, moreover, this sales regime should be extended to stocks held by other Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3536/91 is hereby replaced by the following text : Article 1 The skimmed-milk powder referred to in Article 1 of Regulation (EEC) No 3398/91 must have been taken into storage before 1 October 1990.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 148, 28 . 6. 1968, p. 13. 0 OJ No L 86, 1 . 4. 1992, p. 83. (3) OJ No L 335, 6. 12. 1991 , p. 8 . (4) OJ No L 124, 9. 5. 1992, p. 8 .